17-13381-scc        Doc 1122        Filed 02/15/19 Entered 02/15/19 17:42:36          Main Document
                                                  Pg 1 of 9


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 In re                                                           Chapter 11

         C.M. Wind Down Topco Inc.,                              Case no. 17-13381

                                     Debtor.
 --------------------------------------------------------x

       RESPONDENTS’ REPLY TO MOTION FOR CONTEMPT AND SANCTIONS

         EJS Investment Holdings, LLC (“EJS”), WGH Communications, Inc. (“WGH”), and Eric

 J. Steinmann (“Steinmann” and collectively “Respondents”), as and for their reply to the motion

 (“Contempt Motion” [ECF 1084]) made by C.M. Wind Down Topco Inc. (the “Debtor”) for the

 entry of an order finding Respondents in contempt for interposing complaints in the Superior Court

 of Fulton County Georgia against Mary Berner, Jeffrey Marcus, Brian Cassidy, Ross Oliver, and

 Crestview Partners, L.P. (the “Insiders”), respectfully represents as follows:

                                      PRELIMINARY STATEMENT

                  1.       First, Respondents are not attempting to collaterally attack the Confirmation

 Order because Respondents claims against Insiders fall outside of the Confirmation Order and

 does not impact the Order.

                  2.       Second, Respondents are not barred because the allegations are willful

 misconduct and gross negligence which are carved out of the releases and exculpations of the

 Confirmation Order. And EJS affirmatively opted out of the releases entirely.

                  3.       Third, Insiders’ responses show why Respondents’ lawsuits should be

 allowed to go forward and why discovery is necessary. The very nature of the allegations are the

 acts that would not be obvious to third-parties and Respondents have only been able to put together



                                                       1
17-13381-scc      Doc 1122      Filed 02/15/19 Entered 02/15/19 17:42:36             Main Document
                                              Pg 2 of 9


 pieces of the puzzle without discovery. It was not until after the confirmation that Respondents

 learned that board members were being excluded. Respondents are confident that where there is

 smoke there is fire and through discovery Respondents will find additional information in support

 of its causes of action against Insiders. Debtor is not a party to the lawsuits, only the Insiders

 individually.

                 4.     Finally, Insiders’ bullying tactics continue to attempt to violate

 Respondents’ rights. Respondents have brought claims against Insiders in good faith in their

 individual capacity.

                                               REPLY

 I.     Respondents’ Georgia Actions Fall Outside the Plan and are Not Barred

                 5.     EJS and WGH, in their capacity as bondholders, brought a lawsuit in

 Georgia State Court for various causes of action against Insiders individually, which was

 improperly removed to Georgia Bankruptcy Court. While Steinmann, as a shareholder, brought a

 lawsuit in Georgia State Court for various causes of action against Insiders individually. Debtor

 and Reorganized Debtor are not parties to those lawsuits. Both lawsuits allege Insiders committed

 gross negligence and willful misconduct. (Debtor and Insiders’ Reply (“Debtors Reply”), ECF

 1109 Ex. A & B).

                 6.     Section VIII.E of the Confirmation Order specifically excepts from the

 release any claims related to any act or omission that is constitutes “actual fraud, gross negligence,

 or willful misconduct.” (Motion to Enjoin and Hold in Contempt (“Motion”), ECF 1084, Ex. B,

 pp. 40-41).




                                                2
17-13381-scc        Doc 1122    Filed 02/15/19 Entered 02/15/19 17:42:36            Main Document
                                              Pg 3 of 9


                   7.    There must be a determination whether Insiders’ actions rise to the level of

 gross negligence and willful misconduct to determine whether the releases apply. Respondents

 should, therefore, be allowed to continue their lawsuits in Georgia.

                   8.    The lawsuits in Georgia do not involve the Debtor or the Confirmation

 Order itself, any determinations on liability and damages would be related only to the Insiders

 directly and would not affect the Debtor or Reorganized Debtor. See O.C.G.A. §§ 7-1-104; 14-2-

 830; 14-2-842.

                   9.    Insiders, through Debtor’s counsel, seek to shield examination of their

 potential independent wrongdoing which was not known to Respondents or this Court during the

 confirmation process by arguing that Respondents seek to collaterally attack this Court’s Plan.

 That is incorrect as the Plan is irrelevant to Respondents’ lawsuits which, incidentally, is also why

 the Georgia Bankruptcy Court has no jurisdiction over the lawsuits and Remand in that jurisdiction

 is appropriate.

                   10.   Similarly, the exculpation provision in Section VIII.G of the Plan is

 inapplicable here where the lawsuits involve allegations of gross negligence and wrongful

 misconduct. (Motion, ECF 1084, Ex. B. pp. 42-43). In fact, the only way to successfully bring a

 cause of action for Breach of Fiduciary Duty in Georgia is to show gross negligence.

                   11.   As VIII.E and VIII.G do not apply to Respondents the injunction of VIII.H

 does not apply. (Motion, ECF 1084, Ex. B. p. 42). Furthermore, while all Respondents are

 excepted from the release, exculpation and injunction provisions because their lawsuits allege

 willful misconduct and gross negligence by Insiders, respondent EJS affirmatively opted-out of

 the releases and is even more squarely outside of the Plan. (Respondents Objection, ECF 1095,

 Ex. C)


                                                3
17-13381-scc     Doc 1122       Filed 02/15/19 Entered 02/15/19 17:42:36           Main Document
                                              Pg 4 of 9


                12.     For Steinmann, bankruptcy courts have held that failing to return a ballot is

 not sufficient manifestation of consent to third-party releases. In re Washington Mutual, Inc., 442

 B.R. 314, 355 (Bankr. D. Del. 2011) (citing In re Zenith, 241 B.R. 92, 111 (Bankr. D. Del 1999)).

 A shareholder receiving nothing for his stock cannot be considered to have sufficiently manifested

 consent to third-party releases. Therefore, sections VIII.E, VIII.G, and VIII.H should not apply to

 Steinmann generally as well.

 II.    Insiders and Debtor’s Responses show why Discovery is Needed

                13.     Debtors and Insiders acknowledge that the Restructuring Committee

 involved Mary Berner and five independent directors, but Respondents contend that Crestview

 held two of those five seats, so between themselves and Berner, they held more than half of the

 committee and could influence the others. (Debtors Reply, ECF 1109 ¶ 16).

                14.     Crestview lost its equity position in Cumulus. But Respondents contend it

 was working on a separate transaction for the purchase of a large part of Voya had greater value.

 See paragraph 23 below. Respondents contend Crestview and Oliver and Marcus also received

 the benefit of releases through the Plan. Discovery would help determine if there is a conflict that

 should have been disclosed.

                15.     Furthermore, Debtor and Insiders admit that board members were being

 excluded. (Debtors Reply, ECF 1109 ¶ 31). However, Respondents contend a poison pill had

 already been put in place which would have prevented Mr. Dickey’s brother from providing

 additional money. (Debtors Reply, ECF 1109, Ex. A ¶ 29 of Am. Compl). Discovery into the

 reasons behind excluding board members could also lead to further disabling conflict or other

 wrongdoing alleged by Respondents.




                                               4
17-13381-scc     Doc 1122      Filed 02/15/19 Entered 02/15/19 17:42:36            Main Document
                                             Pg 5 of 9


                16.     Debtor and Insiders argue that certain objections were not made during plan

 hearings, but Respondents contend that they did not understand the full picture until much later.

 But Respondents contend that it was not until post-confirmation that they heard from a board

 member that he was being excluded from meetings. Then they came to believe that evidence

 existed that Insiders may have committed gross negligence and willful misconduct, which would

 explain why the Insiders appear to have blocked new money from entering the company and

 instead held exclusive board meetings to ensure a Bankruptcy filing to benefit the Term Loan

 lenders. Respondents contend that they should be allowed discovery on whether Crestview

 Partners and aligned board members received some other consideration.

                18.     Similarly, it was not until the Confirmation hearing when the SEC objected

 to the releases which had value as consideration, that Respondents contend that they could piece

 together that the Insiders who prevented new investment money were contemporaneously engaged

 in lucrative business dealings with at least one Term Loan lender and filed a RSA that gave them

 liability protections. Discovery would allow Respondents and the court to see the full extent of

 the motivations and conflicts of Insiders.

                19. Debtor and Insiders assert that there is no conflict of interest for Marcus or

 Oliver by reciting an unpublished test from Delaware Chancery Court. (Debtors Reply, ECF 1109,

 ¶ 18). Without discovery and testimony, Respondents cannot be sure of the reasoning behind

 Marcus and Oliver’s actions. However, Respondents have alleged that Marcus and Oliver

 expected to derive a financial benefit from the restructuring plan which does not devolve on the

 corporation or all stockholders generally. Debtors Reply, ECF 1109 Ex. A & Ex. B. Respondents

 contend that Marcus and Oliver received certain releases and exculpations of liability from those

 parties that consented to the Plan which other stockholders did not receive, along with profits from



                                               5
17-13381-scc     Doc 1122       Filed 02/15/19 Entered 02/15/19 17:42:36           Main Document
                                              Pg 6 of 9


 side deals with a Term Loan lender. (Motion, ECF 1084, Ex. B. p. 39-42; Debtors Reply, ECF

 1109, Ex. A & Ex. B).

                20.      Respondents are trying to gather evidence surrounding suspicious side deals

 contend involving Insiders and Voya Financial made whereby the Insiders made money on Voya

 marketed investment funds holding stock in the newly reorganized Cumulus. Respondents

 contend that Cumulus Quarterly reports of Voya funds reporting Cumulus as the largest driver of

 growth were not released until June 2018. And those quarterly reports had web presence only after

 the bankruptcy from June 2018 to September 2018. Respondents are gathering information on

 Crestview subsidiary Victory Financial. It manages many of the investment funds offered by

 Voya. Respondents believe that Victory Financial manages many Cumulus Media term lender

 Voya marketed funds and does a lot of business through Voya. Respondents contend Crestview

 was preparing a public offering of Victory Financial contemporaneous with the Cumulus

 bankruptcy to have occurred in June 2018, shortly after the emergence of Cumulus Media from

 bankruptcy. And that Voya subsequently reported large profits in funds from the emergence of

 Cumulus from bankruptcy.

                21.   Respondents now contend further that Crestview may have purchased part of

 Voya through its subsidiary Venerable, and that the formation of Venerable involved another term

 lender, JP Morgan. Without discovery, Respondents can only search public records. Allowing

 discovery on these issues would allow Respondents to determine in part whether and to what extent

 Insiders were enriched through a side deal.

                22.      Paragraph 22 of Debtor and Insiders’ Reply is misleading. The ad hoc

 group of term loan lenders’ (the $870 million) primary argument was that their interest rate was

 not sufficient and that is why they supported the Plan. But Respondents are not arguing that Voya


                                                6
17-13381-scc     Doc 1122      Filed 02/15/19 Entered 02/15/19 17:42:36           Main Document
                                             Pg 7 of 9


 dictated the Debtor’s Plan. Respondents claim that Crestview, by and through Marcus and Oliver,

 dictated the Debtors Plan in conjunction with Mary Berner through improper board meetings, that

 they obtained releases in exchange for support of the RSA and the like and were incentivized to

 do that to the benefit of Voya as they were simultaneously negotiating equity interest in Voya or

 some subpart thereof. (See generally Debtors Reply, ECF 1109, Ex. A & Ex. B). Respondents

 assert that Mary Berner was incentivized to participate to be personally enriched in an amount

 greater than the Management Incentive Program amount that had been negotiated in a work out

 with Bondholders previously. (Debtors Reply, ECF 1109, Ex. A at ¶¶ 15-34 & Ex. B at ¶¶ 17-34).

                23.    In a press release dated December 21, 2017 the Insiders note that the

 investor group was “led” by Crestview Partners, among others, to purchase a 23% stake in a newly

 formed company called Venerable Holdings, to purchase a $35 billion business from Voya.

 (Debtors Reply, Ex. A, p.130 (exhibit C to Amended Compl)). This was described as a landmark

 deal by industry publications to benefit the owners in Venerable Holdings. Respondents contend

 the only explanation for the Insiders to block new money coming into Cumulus, or for holding

 secret meetings, was to ensure they authorized the bankruptcy so the Term Loan lenders would

 end up owning the emerging Company. And the only reason the Insiders would allow this was the

 transaction with Voya. Respondents contend that it doesn’t matter that they owned 2.8% of the

 Term Loan, or approximately $47 million. Respondents contend that what matters is that by

 agreeing to this deal they ensured that the Term Loan would get the company at the expense of the

 stockholders of which Crestview was one, but Crestview was the only stockholder receiving

 something else in consideration which was the transaction with Voya. Respondents contend it is

 incorrect to say that Respondents are implying that Voya was to receive 2.8 cents on the dollar of

 additional recovery on the Term Loan. What Respondents contend is that Crestview was taking a



                                              7
17-13381-scc       Doc 1122        Filed 02/15/19 Entered 02/15/19 17:42:36                   Main Document
                                                 Pg 8 of 9


 23% position in a $35 billion transaction that they were incentivized to simultaneously get done

 while putting Cumulus into bankruptcy. Respondents contend Insiders knew Voya owned the

 Term Loan going in these 2017 negotiations and they did everything to the benefit of Voya (the

 Term Loan) at the detriment of all other stockholders and to the detriment of all Respondents.


 III.    Insiders Attempt to Violate Respondents’ Rights

                  24.      Respondents filed lawsuits in good faith to hold Insiders accountable for

 their wrongful conduct, independent of the Debtor or Reorganized Debtor. Liability and damages

 from those lawsuits will not affect Debtor or Reorganized Debtor and are outside of the

 Confirmation Order as detailed above.

                  25.      However, Insiders have attempted to use the resources of Debtors’ counsel

 to overwhelm Respondents with legal maneuvering.                      Insiders have avoided answering

 Respondents’ complaints by removing Respondents lawsuits from Georgia state court in Fulton

 County, Georgia to the Bankruptcy Court for the Northern District of Georgia. Upon removal,

 rather than answering, Insiders filed Motions to Stay.1 The only theory for removal is that the Plan

 may apply and therefore should be removed to the bankruptcy court.

                  26.      Respondents filed Motions for Remand arguing that remand was proper and

 furthermore arguing that mandatory abstention applied.2




 1
   EJS Investment Holdings, LLC et al. v. Mary G.Berner, et al., C/A. No. 18-05341-pmb, ECF No. 3 (Bankr. N. D.
 Ga., Dec. 26, 2018); Eric J. Steinmann v. Mary G. Berner, et al., C/A. No. 18-05342-pmb, ECF No. 3 (Bankr. N. D.
 Ga., Dec. 26, 2018).
 2
   EJS Investment Holdings, LLC et al. v. Mary G.Berner, et al., C/A. No. 18-05341-pmb, ECF No. 7 (Bankr. N. D.
 Ga., Jan. 14, 2019); Eric J. Steinmann v. Mary G. Berner, et al., C/A. No. 18-05342-pmb, ECF No. 7 (Bankr. N. D.
 Ga., Jan. 14, 2019).


                                                     8
17-13381-scc        Doc 1122       Filed 02/15/19 Entered 02/15/19 17:42:36                   Main Document
                                                 Pg 9 of 9


                  27.      Insiders further maneuvered to delay a hearing on the Motions to Stay and

 Motions for Remand by filing an emergency motion with the court that had to be reviewed and

 opposed.3

                  28.      Insiders have made many unnecessary and costly filings in an attempt to

 overwhelm Respondents who filed lawsuits in good faith against Insiders in their individual

 capacities. The award of monetary sanctions against Respondents for Insiders unnecessary fillings

 and billings would be a material injustice.

                                               CONCLUSION

         WHEREFORE, Respondents respectfully request that the Court deny Reorganized Debtor

 and Insiders’ Motion and determine that Respondents lawsuits fall outside of the scope of the Plan

 and should proceed in Georgia state court since there is no diversity here, and there is no federal

 question related to the lawsuits.

 Dated: New York, New York
        February 15, 2019



                                                     BACKENROTH FRANKEL & KRINKSY, LLP
                                                     Attorneys for the Respondents



                                                     By:
                                                             800 Third Avenue
                                                             New York, New York 10022
                                                             (212) 593-1100




 3
  EJS Investment Holdings, LLC et al. v. Mary G.Berner, et al., C/A. No. 18-05341-pmb, ECF No. 10 (Bankr. N. D.
 Ga., Jan. 23, 2019); Eric J. Steinmann v. Mary G. Berner, et al., C/A. No. 18-05342-pmb, ECF No. 10 (Bankr. N. D.
 Ga., Jan. 23, 2019).


                                                     9
